Citation Nr: 1749515	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and her son



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946 and May 1946 to March 1947 and was awarded the Asiatic-Pacific Campaign Medal with three Bronze Stars and the World War II Victory Medal.  He died in October 2007.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the appellant testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record. 

In December 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In April 2017, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


APPELLANT'S CONTENTIONS

The appellant contends that service connection is warranted for the cause of the Veteran's death, which she believes was the result of his service-connected conversion disorder.  She asserts that the Veteran's psychiatric disorder caused or aggravated his high blood pressure, which led to heart complications or heart failure.  In support of her contention, the appellant submitted medical literature describing the effects of conversion disorder and the effects of stress on heart disease.  See January 2015 DRO Hearing, March 2015 VA Form 9, December 2016 Board videoconference hearing, and articles submitted in December 2014 and August 2015.


FACTUAL FINDINGS

1.  The Veteran died in October 2007.  The death certificate lists the cause of death as heart failure due to or as a consequence of respiratory failure.

2.  At the time of the Veteran's death, service connection was in effect for conversion disorder, rated as 100 percent disabling.  The Veteran had no other service-connected disabilities.

3.  The Veteran's service treatment records reflect that at a January 1946 separation examination he had a normal cardiovascular system and blood pressure reading of 122/86.  Upon his return to service in May 1946, the Veteran's service treatment records show that the Veteran complained of pain in his sternum while lying down.  Examination of his heart, however, showed that it was of normal size with regular rhythm and systolic murmur grade 1 after exercise.  In November 1946, the Veteran had a provisional diagnosis of occasional hypertension during a consultation for depression but no accompanying blood pressure readings.  The service treatment records also show a working diagnosis of hypertension as a cause of cerebral symptoms with a blood pressure reading of 140/85 in conjunction with November 1946 treatment for his psychiatric disorder.  The Veteran also had a diagnosis of hypertension at his December 1946 dental visit.  However, the Veteran's January 1947 separation examination indicated a normal cardiovascular system and blood pressure of 120/60.  The Veteran's service treatment records do not document treatment for heart disease.

3.  Apart from the Veteran's service-connected conversion disorder and psychiatric disorders, post-service treatment records show diagnoses of and treatment for hypertension, as well as for vascular dementia, chronic kidney failure, and diabetes mellitus.  See VA clinical records dated September 1956, October 1956, January 1957, September 1957, March 2005, April 2005, August 2005, and October 2007.

4.  A service-connected disability, to include his service-connected conversion disorder, did not cause or contribute substantially or materially to the Veteran's death.


LEGAL CONCLUSION

The criteria for service connection for cause of the Veteran's death have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes procedurally that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the appellant has not waived consideration of that evidence by the AOJ.  However, that evidence was submitted by the appellant and referral to the AOJ is not, therefore, required.

In addressing why the cause of the Veteran's death may not be found to be related to service, including service-connected conversion disorder, the Board considers the July 2017 VA medical opinion to carry the greatest probative weight of the entirety of the evidence of record.  

Turning first to the diagnosis of hypertension, the July 2017 VA clinician opined that it is less likely than not that the Veteran's hypertension was caused by or due to his military service.  She reasoned that the Veteran only had one documented instance of elevated blood pressure during military service, in November 1946, which led to a working diagnosis of hypertension as cause of his intermittent "dizzy spells."  However, his blood pressure was normal at his separation examination and it was also normal at three post-service hospital admissions between 1956 and 1957.  She also indicated that at a 1962 VA examination, the examiner did not diagnose the Veteran with hypertension despite documenting various hospital admissions.  She reported that the Veteran's first confirmed diagnosis of hypertension was in 2005 when he presented to the VA emergency room with elevated blood pressure despite use of two medications.  She further explained that according to peer-reviewed medical references, a diagnosis of hypertension requires findings of systolic blood pressure of at least 140, and/or diastolic blood pressure of at least 90, on at least two different dates in a patient who is not acutely ill or injured, and not taking blood pressure medications.  She also stated that the diagnosis of mild hypertension should not be made until the blood pressure has been measure on at least three to six visits, spaced over a period of weeks to months.  However, service treatment records suggestive of a hypertension diagnosis during service appear to be based upon the November 1946 elevated blood pressure measurement which was taken while the Veteran was complaining of an onset of dizziness and not at a routine physical examination.  The clinician concluded that the entries documenting possible or occasional hypertension were based upon this single reading, as he did not have any blood pressure readings meeting the criteria for a diagnosis of hypertension at his separation examination or at post-service VA admissions in 1956 to 1957. 

Furthermore, the clinician also opined that it is less likely or not that the Veteran's hypertension was caused by or due to his service-connected conversion disorder and cognitive disorder.  She explained that there are no credible peer-reviewed medical references that definitively confirm that conversion disorder, neurosis, posttraumatic stress disorder (PTSD), or cognitive disorders cause hypertension.  She reported that medical literature indicates that psychological states and negative emotions are more specifically proposed as risk factors but that research findings are inconsistent.  She further determined that multiple credible references indicated that there is no confirmed evidence that anxiety, conversion reaction or disorder, PTSD, or cognitive disorder are risk factors or known causes of hypertension and that the Veteran's blood pressure elevations and diagnoses of hypertension do not appear to correlate with mental health symptoms.  She also opined that it is less likely than not that the Veteran's hypertension was permanently worsened or aggravated by his service-connected conversion disorder, anxiety, neurosis, PTSD, or cognitive disorder as the record review did not show any correlation between an increase in symptoms related to the Veteran's service-connected mental health conditions and any permanent worsening of hypertension.  

As for the Veteran's heart condition, the July 2017 clinician opined that it is less likely than not that the Veteran's heart condition was caused by or due to his military service.  She explained that service treatment records noted isolated complaints of chest pain, rapid heart rate, and/or murmur during a three-day period between May 29, 1946 and May 31, 1946 but that there was no chronicity or continuity of these symptoms after this incident, including within the first year post-separation.  Furthermore, the Veteran had a normal heart examination and chest x-ray during his military separation examination.  His heart examination and chest x-ray were also reported as normal on his post-service VA hospital admission in 1956.  She further reasoned that, based on the review of medical literature, the finding of a cardiac murmur during service is most likely consistent with an innocent flow murmur.  Innocent murmurs are not pathologic, are sometimes "outgrown" as adults, and are often associated with increased physical activity, increased heart rate, or fever.  Here, the Veteran first had a low-grade temperature with an increased heart rate, and then reported chest pain with exertion when the murmur was noted during military service.  No other objective evidence suggested a heart murmur again until the Veteran presented with an arrhythmia with an increased heart rate in 2005.  After treatment for this arrhythmia in March 2005, no other clinical records reported heart murmurs.  The clinician also noted that she did not find any clinical treatment records supporting a diagnosis of COPD or congestive heart failure despite an April 2007 medical statement for consideration of Aid and Attendance signed by the Veteran's physician.  The VA clinician also concluded that there is also no objective evidence the Veteran complained of chest pain within one year of military separation.  She also opined that it is less likely than not that the Veteran's heart condition was permanently worsened or aggravated by his service-connected conversion disorder, anxiety, neurosis, PTSD, or cognitive disorder as the record review did not show any correlation between an increase in symptoms related to the Veteran's service-connected mental health conditions and any permanent worsening of diagnosed heart conditions.

The Board finds this opinion to be highly probative, as it reflects consideration of all relevant facts, as evidenced by citations to relevant items from the claims file and peer-reviewed medical literature, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The clinician's conclusion is further supported by her careful assessment of the Veteran's specific history, which finds no link between hypertension or a heart condition and the cause of the Veteran's death, to include permanent worsening or aggravation by the Veteran's service-connected conversion disorder.  The July 2017 opinion is also supported by a July 2017 letter from the medical center director of the Michael E. DeBakey VA Medical Center (MEDVAMC), noting that the Deputy Chief of Staff had reviewed the Veteran's death certificate and medical records and opined that there is insufficient evidence to include conversion disorder on the death certificate.  Significantly, there is no competent medical opinion of record to the contrary. 

Finally, to the extent that the appellant contends that the Veteran's death was due to his service-connected conversion disorder, the Board finds that account to lack competency.  As a layperson, she has not shown that she has specialized training sufficient to render such an opinion of the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the cause of the Veteran's death is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the appellant's opinion as to the cause of the Veteran's death is not competent medical evidence.  

In sum, there is no competent and credible evidence that any disability of service origin caused or substantially contributed to the Veteran's death.  As for the Veteran's death due to heart failure, the service treatment records and post-service treatment records are absent any complaints of, or treatment pertaining to heart disease.  Thus, there is no evidence or indication of cardiovascular disease in service or within one year of separation.  Finally, as stated, there is simply nothing to support that the Veteran's service-connected disabilities in any way impacted his death.  Accordingly, the preponderance of the probative evidence is against the claim for service connection for the cause of the Veteran's death and the appeal is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S.C KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


